Title: To James Madison from James Leander Cathcart, 3 June 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


3 June 1802, Leghorn. No. 7. “Yesterday” he enclosed dispatches from Eaton through 4 May. Now encloses an extract of intelligence received from Tripoli “containing the most prominent transactions of that government from the 12th. of March to the 30th. of April,” to which he adds the following extracts from Eaton’s letter to him of 21 May.
On the day before yesterday the Schooner Enterprize Lieut. Sterret arrived here, thirty six days [hours] from before Tripoli. He left there four Sweedish Frigates & … the Boston. The Swedish flagstaff is at len[g]th taken down & an end put to temporizing—some bickerings have since taken place between the Tripoline gunboats & the allies a few Moors have been kill’d & one Swede wounded. Mc.Niels grape & langrage were found an unwelcome Regalia to the boats; though he suffer’d nothing from their too elevated Shot.
… The captures of Tunisian merchantmen complain’d of have all been done by the Swedes, this circumstance relieves me from incalculable perpl⟨ex⟩ities with this government.
Lieutenant Sterret assures me that seven days ago, the Bash⟨aw⟩ Ciddi Mohamed, was at Malta waiting the arrival of our Squadron; Captn. Mc.Niel signifies to me by letter of the 17th. inst. that this is by arrangment between them, Thus things seem to be in a good train.…
An Express ship of War has lately arrived from England at Malta with orders for the immediate evacuation of that Island.…
Cathcart knows his “narration of facts … is little better than a gazette,” but as the ship taking his dispatch could sail at any moment he must defer comment. Requests JM to send a credit for him to Degen & Purviance or another Leghorn firm. In a postscript states that he is forwarding a copy of his dispatch no. 8 of last year, a copy of which was also forwarded in his no. 6 of 21 May.
 

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). RC 3 pp.; docketed by Brent as received 16 Sept. Enclosure headed: “Extracts from Mr. Nissen’s letters to me dated at Tripoli from the 12th. March to the 30th April inclusive recd. by me at Leghorn June 1st. 1802”; Nissen reported on events at Tripoli, including the expectation that the emperor of Morocco would send a cargo of grain, the movement of Tripolitan ships, and Swedish-Tripolitan affairs (6 pp.; printed, with second page omitted, in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:66–67).



   
   On the last page of Eaton to JM, 4 May 1802, Cathcart wrote a note to JM dated 2 June 1802, and he appended a brief extract from Eaton’s letter to him of 21 May (DNA: RG 59, CD, Tunis, vol. 2, pt. 1).



   
   Eaton’s 21 May 1802 letter to Cathcart is printed in full in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:157–58.



   
   A full transcription of this document has been added to the digital edition.

